Citation Nr: 0821741	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-38 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
disabling for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral 
neuropathy, to include as a result of in-service exposure to 
herbicides.

3.  Entitlement to service connection for a skin condition, 
to include as a result of in-service exposure to herbicides.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to May 
1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 RO decision, which 
denied claims for service connection for peripheral 
neuropathy as a result of in-service exposure to herbicides, 
a skin condition as a result of in-service exposure to 
herbicides, and entitlement to TDIU; and an August 2003 RO 
decision, which granted service connection for PTSD, and 
assigned an evaluation of 30 percent, effective December 20, 
2002.

The Board notes that the evaluation of the veteran's service-
connected PTSD was increased to 50 percent, effective 
December 20, 2002, in a December 2004 RO decision.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

The Board also notes that the veteran's April 2005 notice of 
disagreement (NOD) indicated that he disagreed with the 
January 2005 denial of his claim for service connection for 
hypertension.  Service connection for hypertension was later 
granted in a November 2005 RO decision.  This decision was a 
complete grant of benefits with respect to this issue.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
Therefore, the issue of entitlement to service connection for 
hypertension is not currently before the Board. 

Finally, the Board acknowledges that, on his January 2006 VA 
Form 9 Appeal, the veteran requested a personal hearing with 
a Decision Review Officer.  However, in a statement submitted 
later in January 2006, the veteran indicated that he wished 
to withdraw this request for a personal hearing.

The record reflects that the veteran submitted additional 
evidence to the Board in conjunction with this case 
accompanied by a waivers of initial review of this evidence 
by the agency of original jurisdiction in accord with 38 
C.F.R. § 20.1304 (2007).

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The veteran contends that he has peripheral neuropathy as a 
result of exposure to herbicides while on active duty in 
Vietnam.  See Informal Hearing Presentation, June 2008.  He 
also contends that his service-connected PTSD warrants a 
rating in excess of 50 percent and that he is entitled to 
TDIU.  Id.  After a thorough review of the claims folder, the 
Board has determined that these issues must be remanded for 
further adjudication. 

With regards to the veteran's claim for service connection 
for peripheral neuropathy, the Board notes that the veteran 
has been diagnosed with sensorimotor peripheral neuropathy.  
See VAMC treatment record, October 2005.  In addition, as 
mentioned above, exposure to herbicides has been conceded, 
due to the veteran's verified period of service in Vietnam.  
However, for purposes of 38 C.F.R. § 3.309 (e), the term 
"acute and subacute peripheral neuropathy" means transit 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years 
of the date of onset.  38 C.F.R. § 3.309 (e), Note 2 (2007).  
There is no indication in the veteran's service medical 
records or post-service medical records that he developed 
peripheral neuropathy within weeks or months of exposure to 
an herbicide agent and that it resolved within two years of 
the date of onset.

Despite the lack of medical evidence revealing peripheral 
neuropathy for many years after the veteran's discharge from 
active duty, the Board acknowledges that a claimant is not 
precluded from establishing service connection for a disease 
averred to be related to herbicide exposure, as long as there 
is proof of such direct causation.  See Combee, supra.  

Therefore, as it was speculated in a VAMC treatment record 
from October 2005 that the veteran's neuropathy could be 
caused by agent orange exposure, the Board finds that the 
necessity for a VA examination is shown for the proper 
assessment of the veteran's claim.  38 U.S.C.A. § 5103A (West 
2002).  Consequently, this issue must be remanded in order to 
schedule the veteran for a VA examination to determine 
whether his current peripheral neuropathy was incurred during 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).  

The veteran also contends that he has a skin disability as 
the result of exposure to herbicides during his active duty 
service in Vietnam.  In addition, he has asserted that the 
disability had its onset in service, and has flared-up 
periodically ever since.  

The Board acknowledges that the veteran has a current skin 
condition.  Specifically, the veteran has complained of 
blisters on his feet and has been diagnosed with bullous 
tinea pedis with onychomycosis.  The Board also acknowledges 
that the veteran is competent to describe the recurrence of a 
skin rash since service, and there is no evidence 
contradicting his allegations of continuity of 
symptomatology.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, as per 38 C.F.R. 
§ 3.159(c)(4), the Board finds that medical opinion is 
necessary to determine whether the veteran's skin disorder 
had its onset in service, or is otherwise related to service.  
See Charles v. Principi, 16 Vet. App. 370 (2002) (medical 
examination necessary when record includes diagnosis of 
claimed condition and lay description of continuity of 
symptoms that are capable of lay observation).

In regards to the veteran's claim for an increased rating for 
his service-connected PTSD and his claim for a TDIU, the 
Board notes that the veteran underwent VA examinations in 
November 2004 and October 2005.  At the November 2004 VA 
examination, it was noted that the veteran had difficulty 
maintaining substantial gainful employment due to his PTSD.  
At the  October 2005 VA examination, it was noted that the 
veteran was employed part-time and that he had missed 12 days 
from work in the previous year because he did not want to go.  
This examination report also indicated that the veteran's 
prognosis for improvement was good with continued treatment.  
In Vet Center treatment records from 2006 and 2007, it was 
noted that it is doubtful that the veteran can maintain any 
level of gainful employment.  See Vet Center treatment 
records, August 2006 and April 2007.  At this time, the 
veteran was working 8 hours per work and it was noted that he 
was having a high amount of difficulty maintaining that level 
of work due to his PTSD symptoms.  See Vet Center treatment 
records, April 2007.  

Upon review of the claims folder, the Board finds that it is 
unclear from the evidence of record whether the veteran's 
PTSD makes it difficult for him to maintain employment or 
whether his PTSD is so severe as to make it doubtful that he 
can maintain any sort of employment at all.  As this is an 
important determination in regards to evaluating the severity 
of the veteran's PTSD and the claim for a TDIU, the Board 
finds that these issues must be remanded in order to schedule 
the veteran for a VA examination to determine the current 
severity of his disability, particularly in regards to his 
ability to maintain gainful employment.  Colvin, supra.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the veteran for an appropriate 
VA examination for his peripheral 
neuropathy.  The claims file should be 
provided to the appropriate examiner 
for review, and the examiner should 
note that it has been reviewed.  

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has peripheral 
neuropathy.  If so, an opinion should 
be provided as to whether it is at 
least as likely as not that the 
veteran's current peripheral neuropathy 
was incurred in or aggravated by a 
disease or injury in service, to 
include in-service exposure to 
herbicides. 
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.	Schedule the veteran for appropriate VA 
examination to determine the likely 
etiology of his claimed skin 
disability.  The claims folder must be 
provided to the examiner for review in 
conjunction with the examinations.  As 
to any skin rash disorder found on 
examination or chronically shown in the 
VA clinical records, the examiner 
should be asked to indicate whether it 
is at least as likely as not (i.e., at 
least a 50 percent probability or more) 
that such disorder is related to 
service, to include exposure to 
herbicides.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.	Schedule the veteran for a VA 
compensation examination to determine 
the current severity of his PTSD.  The 
claims folder must be made available to 
the examiner and pertinent documents 
therein should be reviewed by the 
examiner.  The examiner must note in 
the examination report that the claims 
folder was reviewed in conjunction with 
the examination.  All necessary tests 
and studies should be accomplished, and 
all clinical findings should be 
reported in detail.  Specifically, the 
examiner should note any symptoms 
indicating that the veteran's PTSD has 
increased in severity.  The examiner 
should also indicate the precise 
effect, if any, the veteran's PTSD has 
on his ability to maintain gainful 
employment.  The complete rationale for 
any opinions expressed should be 
provided.

4.	Then, readjudicate the claims.  In 
particular, review all the evidence that 
was submitted since the November 2005 
statement of the case (SOC).  In the 
event that the claims are not resolved 
to the satisfaction of the veteran, he 
should be provided a supplemental 
statement of the case (SSOC), which 
includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  After the 
veteran and his representative have been 
given the applicable time to submit 
additional argument, the claims should 
be returned to the Board for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



